In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00149-CV


                              IN THE INTEREST OF K.R., A CHILD

                             On Appeal from the 320th District Court
                                     Potter County, Texas
         Trial Court No. 91,387-D-FM, Honorable Carry Baker, Associate Judge Presiding

                                           October 23, 2020
                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        This case involves the termination of parental rights to the child, K.R. 1 After a

bench trial, the associate judge terminated the parental rights of both parents and

appointed the Texas Department of Family and Protective Services as the child’s

managing conservator. Both parents appealed. By a single issue, Mother and Father

contend that the trial court erred in not dismissing the suit by the dismissal deadline

prescribed by section 263.401. Finding no error, we affirm the judgment of the trial court.




        1 To protect the child’s privacy, we will refer to the appellants as “Mother” and “Father” and to the
child by his initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2020); TEX. R. APP. P. 9.8(b).
                                                Background


       Because neither appellant challenges the sufficiency of the evidence to support

the grounds for termination or the best interest finding, we will only discuss the facts

necessary to resolve the issue on appeal.


       On March 7, 2018, the Department filed its original petition for protection,

conservatorship, and termination of the parental rights of Mother and Father as to their

two-year-old child, K.R. The trial court signed an emergency order for protection of the

child later that day and named the Department temporary managing conservator of K.R.

After an adversary hearing, the Department was named temporary managing conservator

of K.R. and a dismissal date was set. Under section 263.401, the dismissal date was

calculated to be March 11, 2019. TEX. FAM. CODE ANN. § 263.401(a) (West Supp. 2020)2

(original dismissal date is “the first Monday after the first anniversary of the date the court

rendered a temporary order appointing the department as temporary managing

conservator. . . .”).


       On March 5, 2019, the trial court found that extraordinary circumstances

necessitated that K.R. remain in the temporary managing conservatorship of the

Department and that continuing the appointment of the Department as temporary

managing conservator was in K.R.’s best interest. As a result, the trial court granted a

180-day extension pursuant to section 263.401(b) and reset the dismissal date for

September 7, 2019.




       2   Further references to provisions of the Texas Family Code will be by reference to “§ __” or “section
__.”

                                                       2
      On August 29, 2019, the trial court ordered a monitored return of K.R. to Mother

and set a new dismissal date of February 25, 2020. See § 263.403(b) (West 2019).

Approximately three months later, however, on December 2, 2019, the trial court issued

an order returning K.R. to the Department’s care and continued its temporary managing

conservatorship. In that order, the trial court found that K.R. was removed from the

monitored placement with Mother because Mother was no longer able to provide K.R.

with a safe environment. As a result of this order, the dismissal date was reset to May

30, 2020, pursuant to section 263.403(c).


      The final hearing was held on May 28, 2020. The trial court terminated Mother’s

parental rights on the grounds of endangering conditions, endangerment, failure to

comply with a court order, and failure to complete a substance abuse treatment program.

See § 161.001(b)(1)(D), (E), (O), (P) (West Supp. 2020). The trial court terminated

Father’s parental rights on the grounds of endangerment and engagement in criminal

conduct that led to his conviction, imprisonment, and inability to care for K.R. See

§ 161.001(b)(1)(E), (Q). The trial court also found that clear and convincing evidence

demonstrated that termination was in the best interest of K.R. See § 161.001(b)(2).


      Each parent timely filed a notice of appeal.


                                   Law and Analysis


      In their sole issue, Mother and Father contend that the trial court erred by refusing

to dismiss the termination proceeding pursuant to section 263.401, which requires a final

disposition of a suit seeking termination of parental rights no later than twelve months

after the trial court makes the Department temporary managing conservator of the child,

with one six-month extension possible. Thus, under section 263.401, a suit seeking
                                        3
termination of parental rights must, in most circumstances, be resolved within a maximum

of eighteen months. In this case, the eighteen-month deadline imposed by section

263.401 was September 7, 2019.


       Notwithstanding section 263.401, however, the trial court may retain jurisdiction

over a case if it: (1) finds that retention is in the best interest of the child; (2) orders a

Department-monitored return of the child to a parent; and (3) continues the Department

as temporary managing conservator of the child. § 263.403(a); In re A.H.J., No. 05-15-

00501-CV, 2015 Tex. App. LEXIS 10440, at *5-6 (Tex. App.—Dallas Oct. 8, 2015, pet.

denied) (mem. op.).


       If the trial court renders an order under section 263.403, it shall “schedule a new

date, not later than the 180th day after the date the temporary order is rendered, for

dismissal of the suit unless a trial on the merits has commenced.” § 263.403(b). If a child

placed with a parent under section 263.403 must be removed before the dismissal of the

suit or the commencement of trial, the court may further reset the dismissal date to not

“later than the original dismissal date established under Section 263.401 or the 180th day

after the date the child is moved under this subsection, whichever date is later.”

§ 263.403(c).


       The record before us shows the original dismissal date was extended to

September 7, 2019, pursuant to section 263.401(b). However, on August 29, 2019, the

trial court ordered a monitored return to Mother. § 263.403(a), (b) (establishing new

dismissal date upon return of child to parent under continuing supervision and

conservatorship of Department).        Section 263.403 allows the trial court to retain

jurisdiction and enter an order for the monitored return of the child beyond the provisions

                                              4
of section 263.401. See § 263.403(a); In re R.S., No. 10-10-00350-CV, 2011 Tex. App.

LEXIS 4790, at *14-15 (Tex. App.—Waco June 22, 2011, pet. denied) (mem. op.). During

the monitored return, the Department remained K.R.’s temporary managing conservator,

and the dismissal date was reset to February 2020, 180 days from the date the temporary

order was rendered. § 263.403(b). In December of 2019, the Department determined

that K.R. was not safe in Mother’s home and removed K.R. from the monitored placement.

Subsequently, the trial court issued an order in which it found that it would be in K.R’s

best interest to grant the Department’s motion to set a new dismissal date based upon

the removal of K.R. from the monitored return. § 263.403(c); In re D.M.K., No. 04-15-

00351-CV, 2015 Tex. App. LEXIS 12235, at *4-5 (Tex. App.—San Antonio Dec. 2, 2015,

no pet.) (mem. op.) (order extended the deadline after the monitored placement with the

parent failed and child was ordered moved from that home). The trial court reset the final

date for dismissal to May 30, 2020, in accordance with section 263.403(c) (permitting the

trial court to reset the dismissal date within 180 days of the child’s removal). The trial

court commenced the trial on the merits on May 28, 2020, two days before the dismissal

date set under section 263.403, and rendered judgment within the time allowed by section

263.403. Consequently, we overrule Mother and Father’s sole issue.


                                       Conclusion


       Having overruled Mother and Father’s sole issue, the judgment of the trial court

is affirmed.




                                                       Judy C. Parker
                                                          Justice

                                            5